Title: From Alexander Hamilton to Jeremiah Wadsworth, [6 November 1796]
From: Hamilton, Alexander
To: Wadsworth, Jeremiah



Dr. Wadsworth.
[New York, November 6, 1796]

I perceive you are an elector. In this state we support unanimously John Adams and Thomas Pinckney; on the principle of taking a double chance against Jefferson, deeming it far more important that be shall not be the President than who of the two men, Adams and Pinckney, shall be the President. The Government and the national interests will be perfectly safe in the hands of either of these characters. In those of Jefferson there is every thing to fear. Surely then our policy is the true one. ‘Tis not a man but a cause we are to support.
Pensylvania in all appearances will go intirely wrong. The issue is consequently very precarious and every chance ought to be taken.
Yrs. Affecty
A Hamilton
November 6. 1796
Jeremiah Wadsworth Esq
